

117 SRES 179 IS: To make temporary appointments to the Select Committee on Ethics.
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 179IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Schumer (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo make temporary appointments to the Select Committee on Ethics.That (a)for matters before the Select Committee on Ethics involving Preliminary Inquiry Case Numbers 30094 and 30226, and subsequent action by the Committee with respect to these matters, if any, the Senator from Delaware (Mr. Coons) and the Senator from Oklahoma (Mr. Lankford) shall be replaced by the Senator from New Mexico (Mr. Luján) and the Senator from Arkansas (Mr. Boozman). The Senator from Hawaii (Mr. Schatz) shall act as Chairman and the Senator from Idaho (Mr. Risch) shall act as Vice Chairman for those matters only.(b)The membership of the Select Committee on Ethics shall be unchanged with respect to all matters before that Committee other than the matters referred to in subsection (a).